               Case 2:17-cr-00097-TLN Document 97 Filed 11/05/20 Page 1 of 3


1    JAN DAVID KAROWSKY
     Attorney at Law
2    A Professional Corporation
     California State Bar Number 53854
3    716 19th Street, Suite 100
     Sacramento, CA 95811-1767
4    (916) 447-1134
     (916) 448-0265 (Fax)
5
     Attorney for Defendant
6    Myron Armstrong
7                                UNITED STATES DISTRICT COURT
8                   IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA
9

10   United States of America,                       )   Case No.: Cr.S-17-CR-097-TLN
                                                     )
11                  Plaintiff,                       )   STIPULATION AND ORDER TO
                                                     )   CONTINUE STATUS CONFERENCE
12          vs.                                      )
                                                     )
13   Myron Armstrong,                                )   DATE: November 12, 2020
                                                     )   TIME: 9:30 a.m.
14                  Defendant                        )
                                                         JUDGE: Hon. Troy L. Nunley
                                                     )
15                                                   )
                                                     )
16                                                   )
17
                                         FACTUAL SUMMARY
18
            Counsel for the Defendant needs additional time for ongoing investigation, to obtain
19
     additional information from the Defendant, and for further case preparation. With the Covid-19
20
     pandemic, the restrictions on visits at the jail, and my otherwise extremely limited access to
21
     obtaining needed information from Mr. Armstrong, I have not been able to accomplish much by
22
     way of organization or preparation in the last number of months.
23
            Moreover, after months of waiting for my previous requests of other professionals who
24
     had been hired by Mr. Armstrong to advise and assist him in setting up a lawful marijuana
25
     dispensary in the City of Sacramento to provide the needed documentation to me, I have finally



                                                     -1-
               Case 2:17-cr-00097-TLN Document 97 Filed 11/05/20 Page 2 of 3


1    received the initial set of documents. I am now awaiting response to my inquiries to the City of
2    Sacramento. I am attempting to demonstrate that Mr. Armstrong was in compliance with
3    relevant state and city marijuana laws in an effort to require an evidentiary hearing pursuant to
4    U.S. v. McIntosh, 833 F. 3d 1163 (2016, 9th Cir.).
5            Therefore, it is requested that the Status Conference set for November 12, 2020 be
6    continued to January 7, 2021 at 9:30 a.m.. I have spoken to the prosecuting AUSA, James
7    Conolly, who has no opposition to this request. In fact, he has agreed that I may sign his name to
8    this request.
9                                             STIPULATION
10           Plaintiff, United States, and Defendant, Myron Armstrong, through their undersigned
11   counsel, hereby stipulate and agree and request the Court to re-set the date for the Status
12   Conference to January 7, 2021at 9:30 a.m.. The parties further stipulate that time may be
13   excluded from the Speedy Trial Act calculation from the date of November 12, 2020, the original
14   date set for the Status Conference, pursuant to 18 U.S.C. §3161 (h)(7)(B)(iv), Local Code T4,
15   and General Order 618, issued on May 13, 2020 in order to give Counsel for the Defendant
16   reasonable time to prepare. Undersigned counsel agrees that the ends of justice served by
17   ordering this continuance outweighs the best interest of the public and this defendant’s right to a
18   speedy indictment or trial, and merits this exclusion of time.
19   IT IS SO STIPULATED.
20   DATED:          November 4, 2020                      McGregor Scott
                                                           United States Attorney
21
                                                   by      /s/ James Conolly by Jan Karowsky
22
                                                           with Mr. Conolly’s permission
23
                                                           James Conolly
24                                                         Assistant U.S. Attorney
                                                           by Jan David Karowsky
25




                                                     -2-
              Case 2:17-cr-00097-TLN Document 97 Filed 11/05/20 Page 3 of 3


1    DATED:      November 4, 2020                JAN DAVID KAROWSKY
                                                 Attorney at Law
2                                                A Professional Corporation
3
                                         by      /s/ Jan Karowsky
4
                                                 JAN DAVID KAROWSKY
5                                                Attorney for Defendant
                                                 Myron Armstrong
6

7

8    IT IS SO ORDERED.
9
     Dated: November 5, 2020
10
                                         Troy L. Nunley
                                         Judge
11
                                         United States District Court
12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                           -3-
